Citation Nr: 0634136	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-29 66A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with renal disability.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable disability rating 
for residuals of an appendectomy scar.



REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, attorney






INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Phoenix, Arizona.

In a July 2004 decision, the Board denied the veteran's claim 
for service connection for diabetes mellitus with renal 
disability and remanded the issues of entitlement to service 
connection for coronary artery disease and hypertension and 
initial compensable evaluation for appendectomy scar. The 
veteran appealed the decision denying his claim for service 
connection for diabetes mellitus with renal disability to the 
United States Court of Appeals for Veterans Claims ("Court").  
The veteran died in June 2006, prior to ruling from the Court 
on the merits of the claim for service connection for 
diabetes mellitus with renal disability case.  Due to the 
veteran's death, the Court no longer had jurisdiction to 
consider the claim.  Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  As such, the Court dismissed the appeal and vacated 
the Board's July 2004 decision.  

Additionally, the RO had completed the further development of 
the remanded issues of entitlement to service connection for 
coronary artery disease and hypertension and initial 
compensable evaluation for appendectomy scar and continued 
the denials.  Thus, those issues were to be sent back the 
Board.  


FINDING OF FACT

In October 2006, the veteran's representative notified the 
Board that the veteran died on June [redacted], 2006.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims. 38 
U.S.C.A. § 7104(a) (West Supp. 2005);  
38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, regretfully, the veteran died in June 2006, 
while his claims were still pending.  As a matter of law, 
veterans' claims do not survive their deaths. Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho, supra.  
Thus, these appeals became moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction. See 
38 U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of these appeals or to any 
derivative claims brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (2006).


ORDER

The appeals are dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


